DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 10 March 2021 has been entered. Claim 5 is amended. Claims 13-16 are cancelled. Claims 17 and 18 are newly added. Claims 5-12 and 17-18 are pending. 

Applicant's arguments with respect to the rejection(s) of claim 5 rejected as unpatentable over Long in view of Osgood et al have been fully considered but they are not persuasive. 
Applicant has contended that Long does not teach claim 5 because Long does not teach assigning different additive manufacturing processes. Examiner agrees, as the previous rejection relies on Oswald for teaching different additive processes.
Applicant has further contended that a person of skill in the art would not look to Osgood et al. to modify Long in order to create the invention of claim 5 because “The invention disclosed by Osgood et al. only relates to cooling trenches for turbomachine 
The Examiner does not agree. Osgood et al. relates to a method of forming a blade in the same way as Applicant. Osgood discloses “… the component 100 may be a turbine rotor blade…” (¶ 0053) and that “… the entire component 100 may be formed via additive manufacturing” (¶ 0082). Furthermore, Osgood describes how to assign a different additive manufacturing process to different regions of a blade by using different additive processes for meeting the demands of any particular application (¶ 0089). Since Long discloses a stress profile showing different areas of a blade experience different stresses, it would be obvious for a person having ordinary skill in the art to use different processes in different areas of the blade when applying Osgood to Long in order to meet specific demands at each location, as both references and Applicant’s invention are directed to methods of forming a blade. Therefore Long in view of Osgood teaches the claimed invention, and the previous rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20160001509) in view of Osgood et al. (hereafter Osgood - US 20200040743).
Regarding Claim 5, Long teaches (Figs. 1-5) a method of forming a blade (38), the method comprising: 
creating a three-dimensional model of the blade (100, see ¶ 0046); 
creating, with a finite element analysis tool, a stress profile (force map 70) of the blade (see ¶ 0040 and 0041); 
combining the stress profile with the three-dimensional model of the blade (see Fig. 3, ¶ 0047); 
assigning different material compositions and different layer-by-layer additive manufacturing processes to different regions of the blade based upon the stress profile (see ¶ 0042, 0047); 

forming a root of the blade with a first material composition and with a first layer-by-layer additive manufacturing process (see Fig. 3, the “slice” of the root of the blade would be formed of a first material, each slices would be formed of different materials); 
forming a platform (74) connected to the root; 
forming an airfoil connected to the platform, wherein the airfoil is formed with a second material composition (see Fig. 3, the airfoil is a different slice from the root and would have a second material composition); and 
forming a tip connected to the airfoil (see Fig. 3).
However, Long does not teach the airfoil is formed with a second layer-by-layer additive manufacturing process that is different from the first layer- by-layer additive manufacturing process or the tip is formed with a third layer-by-layer additive manufacturing process that is different from the second layer-by-layer additive manufacturing process.
Osgood teaches a blade that “may include multiple layers, segments, or parts that are formed using different materials, processes, and/or on different additive manufacturing machines” (¶ 0089).
Osgood further teaches that “In this manner [of forming a component from different processes], components may be constructed that have different materials and material properties for meeting the demands of any particular application” (¶ 0089). Additionally, Osgood teaches that “Any suitable laser and laser parameters may be 
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Osgood to the method of Long to have the airfoil is formed with a second layer-by-layer additive manufacturing process that is different from the first layer- by-layer additive manufacturing process and the tip is formed with a third layer-by-layer additive manufacturing process that is different from the second layer-by-layer additive manufacturing process, as both references and the Applicant’s invention are directed to a method for additive manufacturing of blades having different materials. Doing so would allow the component to meet demands of the gas turbine operating conditions, as well as optimize the manufacturing process with respect to power, laser beam spot size, and scanning velocity, as recognized by Osgood.
Regarding Claim 6, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 5, further comprising: 
identifying, with the stress profile, a first region of the airfoil subject to at least one of high stress or high temperature (see Fig. 3 and ¶ 0042); 
identifying, with the stress profile, a second region of the airfoil subject to at least one of low stress or low temperature (see Fig. 3 and ¶ 0042); 
determining, based on the stress profile, a first material composition with which to form the first region of the airfoil (see Fig. 3 and ¶ 0042); 
determining, based on the stress profile, a second material composition with which to form the second region of the airfoil (see Fig. 3 and ¶ 0042)l; and 

Regarding Claim 7, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 6, wherein the first region of the airfoil comprises the root and wherein the second region of the airfoil comprises at least one of the platform, the airfoil, and the tip (see Fig. 3, ¶ 0042).
Regarding Claim 8, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 5, further comprising: determining, from the stress profile, a size, a shape, and a location of the first region of the airfoil; and determining, from the stress profile, a size, a shape, and a location of the second region of the airfoil (see Fig. 3, ¶ 0042).
Regarding Claim 9, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 5, wherein the first, second, or third layer-by-layer additive manufacturing process comprises at least one of electron-beam melting, laser powder bed fusion, cold spray, and directed energy deposition (see Osgood ¶ 0045).
Regarding Claim 10, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 5, wherein creating the stress profile of the blade comprises: applying operating conditions (see claim 9) to the three-dimensional model of the blade; processing, with a finite element solver, the three-dimensional model of the blade with the applied operating conditions; and determining the stress profile of the blade based on an output of the finite element solver (see ¶ 0040).
Regarding Claim 18, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) A component (100) comprising a blade formed according to the method of claim 5 (see Long Fig. 3).

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Osgood, and further in view of Kountanya et al. (hereafter Kountanya – US 20150360292).
Regarding Claim 11, Long, as modified with Osgood in Claim 5, teaches (Long Figs. 1-5) the method of claim 5.
However, Long, as modified with Osgood, does not teach forming, with a fourth additive manufacturing process, a rotor hub before forming the blade; and wherein forming the airfoil further comprises: forming, with the first layer-by-layer additive manufacturing process, the airfoil to the hub such that the hub and the airfoil are a single piece of material.
Kountanya teaches (Fig. 1B) forming with a fourth additive manufacturing process (see col. 4, ln. 10-16), a rotor hub (2) before forming the blade (4); and wherein forming the airfoil further comprises: forming, with the first layer-by-layer additive manufacturing process, the airfoil to the hub such that the hub and the airfoil are a single piece of material (abstract).
MPEP 2143 I. D. teaches applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious if there is (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that 
In this case, modified Long teaches a base method upon which the claimed invention can be seen as an “improvement”, since modified Long does not teach an integrated hub. Kountanya teaches that forming an integrated hub with the blades by additive manufacturing, using multiple different additive processes is known in the art, and forming an integrated hub with blades would be applicable to Long. One of ordinary skill would have recognized that applying the technique of Kountanya to Long would have yielded predictable results, since gas turbine technology is predictable, and Long would be improved by having the integrated hub. It would have been obvious for a person having ordinary skill in the art to apply the teachings of Kountanya to modified Long in order to have the steps of forming, with a fourth additive manufacturing process, a rotor hub before forming the blade; and wherein forming the airfoil further comprises: forming, with the first layer-by-layer additive manufacturing process, the airfoil to the hub such that the hub and the airfoil are a single piece of material, as the references and Applicant’s invention are all directed methods of additive manufacturing of gas turbine blades having different materials.
Regarding Claim 12, Long, as modified with Osgood, and further in view of Kountanya in Claim 11, teaches (Long Figs. 1-5) the method of claim 11, further comprising: scanning, with a three dimensional optical scanning tool, the rotor hub; determining, from a three dimensional scan of the rotor hub, measurements of the rotor 
Regarding Claim 17, Long, as modified with Osgood, and further in view of Kountanya in Claim 11, teaches (Kountanya Figs. 1-3) An assembly comprising: a blade (4) and a rotor hub (2) formed according to the method of claim 5, wherein the formation of the rotor hub further comprises the method of claim 11 (see Kountanya Figs. 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745